UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 13-1717


TERRY A. HARRIS,

                Plaintiff - Appellant,

          v.

CHARLOTTE MECKLENBURG SCHOOLS; CHARLOTTE MECKLENBURG SCHOOLS
POLICE DEPARTMENT; CHARLOTTE-MECKLENBURG BOARD OF EDUCATION,

                Defendants - Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Frank D. Whitney,
District Judge. (3:11-cv-00516-FDW-DSC)


Submitted:   October 9, 2013                 Decided:   October 21, 2013


Before NIEMEYER, MOTZ, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Terry A. Harris, Appellant        Pro   Se.   Terry LaMonte Wallace,
CHARLOTTE-MECKLENBURG BOARD        OF   EDUCATION, Charlotte, North
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Terry A. Harris appeals the district court’s orders

dismissing his civil complaint for lack of jurisdiction.                   We

have     reviewed   the   record     and   find   no   reversible      error.

Accordingly, we affirm for the reasons stated by the district

court.    Harris v. Charlotte Mecklenburg Sch., No. 3:11-cv-00516-

FDW-DSC (W.D.N.C. July 2, 2012; Jan. 23, 2013).                   We dispense

with oral argument because the facts and legal contentions are

adequately    presented   in   the   materials    before   this    court   and

argument would not aid the decisional process.

                                                                     AFFIRMED




                                      2